131 F.3d 147
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dexter H. MYERS, Plaintiff-Appellant,v.ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM;  Mabel Chen;Sharon Pollard;  Ann Sierra, Defendants-Appellees.
No. 97-15097.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1997**Decided Nov. 20, 1997.

Appeal from the United States District Court for the District of Arizona, No. CV-96-00548-JMR;  John M. Roll, District Judge, Presiding.
Before:  HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Dexter Myers appeals pro se the district court's dismissal of his action seeking money damages from the Arizona Health Care Cost Containment System, in which Myers alleged wrongful failure to pay his Medicare premiums in 1992.  We affirm for the reasons stated in the district court's Order filed on November 26, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3